March 8, 2022



                                                            Supreme Court

                                                            No. 2020-246-Appeal.
                                                            (PC 18-1230)


                Maria C. Rosa             :

                     v.                   :

  PJC of Rhode Island, Inc. formerly      :
  Rite Aid of Rhode Island, Inc. a/k/a
  Rite Aid Pharmacy a/k/a/ Rite Aid
          Corporation, et al.




                 NOTICE: This opinion is subject to formal revision
                 before publication in the Rhode Island Reporter. Readers
                 are requested to notify the Opinion Analyst, Supreme
                 Court of Rhode Island, 250 Benefit Street, Providence,
                 Rhode Island 02903, at Telephone (401) 222-3258 or
                 Email      opinionanalyst@courts.ri.gov,      of     any
                 typographical or other formal errors in order that
                 corrections may be made before the opinion is published.
                                                          Supreme Court

                                                          No. 2020-246-Appeal.
                                                          (PC 18-1230)


           Maria C. Rosa                :

                  v.                    :

PJC of Rhode Island, Inc. formerly      :
Rite Aid of Rhode Island, Inc. a/k/a
 Rite Aid Pharmacy a/k/a Rite Aid
        Corporation, et al.


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Robinson, for the Court. The plaintiff, Maria Rosa, appeals from

a March 10, 2020 judgment entered following a bench decision in Providence

County Superior Court granting the motion for summary judgment filed by the

defendant, Belltower Acquisitions, LLC (Belltower Acquisitions).          Ms. Rosa

argues on appeal that the Superior Court erred in granting Belltower Acquisitions’s

motion for summary judgment because, she contends, it had not fully complied

with the certificate provision of G.L. 1956 § 34-36.1-3.01 and so is jointly and

severally liable for the injuries which she allegedly sustained as a result of a slip

and fall incident on a sidewalk adjacent to Belltower Acquisitions’s property.




                                        -1-
      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court.

                                          I

                                 Facts and Travel

      The following facts are gleaned from the exhibits attached to Belltower

Acquisitions’s memorandum in support of its motion for summary judgment and

from Ms. Rosa’s memorandum in opposition to Belltower Acquisitions’s

dispositive motion.

      This case arises out of an alleged slip and fall incident at the Bell Tower

Plaza, a commercial condominium complex in Bristol, Rhode Island. Ms. Rosa

claims that she fell on a sidewalk adjacent to a Rite Aid Pharmacy on March 6,

2015 and that said fall caused her to suffer severe and lasting injuries to her knee.1

PJC of Rhode Island (PJC), a defendant in this case, doing business as Rite Aid

Pharmacy, leased the unit from Belltower Acquisitions.

      On May 3, 1988, the Belltower Plaza Condominium was created through its

filing of a Declaration of Condominium (the Declaration) pursuant to

§ 34-36.1-2.01 of the Rhode Island Condominium Act (the RICA).                   The

Declaration established the Belltower Condominium Plaza Association (the


1
       Viewing the facts in the light most favorable to Ms. Rosa, as we must at this
step, we assume for the remainder of this opinion that her slip and fall occurred as
alleged and that her injuries resulted therefrom.

                                        -2-
Association) as an unincorporated association, set forth the procedures governing

the organization of the board of directors, and detailed the powers and duties of the

Association, which include maintenance of the common elements of the

condominium. Pursuant to § 34-36.1-3.01, the Association was required to file a

certificate with the “city or town in which the condominium is located” (the

Certificate); that document would include information as to how one might contact

the Association’s executive board. Although the pertinent individuals appear to

have signed and dated the Certificate on March 1, 2015, five days before the slip

and fall incident at issue in this case, the Association did not actually file it with

the Town of Bristol until March 27, 2015.           For the purpose of this appeal,

Belltower Acquisitions has assumed without conceding that the Certificate was not

actually filed before the slip and fall incident.

      Ms. Rosa filed a complaint against both PJC and Belltower Acquisitions on

February 26, 2018, seeking damages for her injuries.2 She did not name the

Association as a defendant in her suit. Belltower Acquisitions moved for summary

judgment on the grounds that, pursuant to the Declaration, it was the Association

that was charged with maintaining the sidewalk, a common element of the

condominium, and that, as such, Belltower Acquisitions owed no duty of care to

Ms. Rosa in that regard.         Ms. Rosa contended in response that Belltower


2
      Ms. Rosa’s case against PJC remains pending before the Superior Court.

                                          -3-
Acquisitions owned fifteen of the twenty-one condominium units, had a 79.72

percent interest in the common elements and facilities, and possessed “71% of the

condominium’s voting control.”3 She argued that, due to Belltower Acquisitions’s

“unique level of ownership and control,” it owed her a duty of care; she added that

“this Defendant is virtually the association.” Ms. Rosa went on to posit that

Belltower Acquisitions was in fact the “alter ego” of the Association due to the

level of control it possessed over the condominium.4 She further averred that

Belltower Acquisitions was in control of the condominium due to the fact that the

Association was actually never properly created because it failed to file its

Certificate until after the slip and fall.       She further contended that, as a

consequence of that failure to file, the unit owners were rendered jointly and

severally liable in tort for the injuries that she sustained as a result of the slip and

fall.

        The hearing justice considered whether or not failure to comply with

§ 34-36.1-3.01 affected the Association’s legal status and ultimately concluded that

3
      Ms. Rosa also contended that Belltower Acquisitions owned 81 percent of
the condominium.
4
       Ms. Rosa mentions a similar alter ego argument in her memoranda before
this Court, but she has not developed that argument in any meaningful way. See
Wilkinson v. State Crime Laboratory Commission, 788 A.2d 1129, 1131 n.1 (R.I.
2002) (“Simply stating an issue for appellate review, without a meaningful
discussion thereof or legal briefing of the issues, does not assist the Court in
focusing on the legal questions raised, and therefore constitutes a waiver of that
issue.”).

                                         -4-
the certificate provision in § 34-36.1-3.01 was directory rather than mandatory; she

granted summary judgment to Belltower Acquisitions on that basis. The hearing

justice reasoned that the statutory provision about the filing of a certificate was

“designed to provide order, system and dispatch;” she ruled that the provision was

a “management tool” and was “not a consumer protection type notice * * *.” The

hearing justice further noted that, even if the purpose of the certificate were to

serve as public notice of the membership of the executive board, “that purpose was

satisfied because by the time suit was filed that notice was on record and had been

on record for a couple of years.” She also stated that “the absence of this notice

being recorded at the time plaintiff slipped and fell * * * in the common areas of

the property does not mean that the condominium association was not in legal

existence or otherwise impacts the respective rights and responsibilities of the

condominium association and the individual unit owners at the time.”

      On February 7, 2020, the hearing justice entered an order granting the

motion for summary judgment.        Judgment entered for Belltower Acquisitions

pursuant to Rule 54(b) of the Superior Court Rules of Civil Procedure on March

10, 2020. Ms. Rosa thereafter filed a timely notice of appeal.




                                        -5-
                                         II

                               Standard of Review

      This Court reviews the grant of a motion for summary judgment de novo and

in the same manner as the hearing justice. Correia v. Bettencourt, 162 A.3d 630,

635 (R.I. 2017). We will affirm the hearing justice’s ruling if, after reviewing the

evidence in the light most favorable to the nonmoving party, there exists no

genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Id. The non-movant “bears the burden of proving by competent

evidence the existence of a disputed issue of material fact and cannot rest upon

mere allegations or denials in the pleadings, mere conclusions or mere legal

opinions.” Id. (quoting Newstone Development, LLC v. East Pacific, LLC, 140

A.3d 100, 103 (R.I. 2016)).

      “This Court likewise reviews questions of statutory interpretation de novo.”

Alessi v. Bowen Court Condominium, 44 A.3d 736, 740 (R.I. 2012). And, “[i]f the

language of a statute is unambiguous, this Court applies the plain and ordinary

meaning of that language to the statute’s provisions.” Middle Creek Farm, LLC v.

Portsmouth Water & Fire District, 252 A.3d 745, 751 (R.I. 2021). If the language

of the statute is ambiguous, “it is incumbent upon us to apply the rules of statutory

construction and examine the statute in its entirety to determine the intent and

purpose of the Legislature.” Powers v. Warwick Public Schools, 204 A.3d 1078,



                                        -6-
1086 (R.I. 2019) (quoting State v. Diamante, 83 A.3d 546, 548 (R.I. 2014)). In

appropriate cases, the official comments in a statute may provide “guidance

concerning the legislative intent * * *.”         Sisto v. America Condominium

Association, Inc., 68 A.3d 603, 611 (R.I. 2013) (quoting America Condominium

Association, Inc. v. IDC, Inc., 844 A.2d 117, 127 (R.I. 2004)).

                                          III

                                      Analysis

      Ms. Rosa contends that, at the time of the incident, the Association had not

yet filed its Certificate and that, therefore, the Association was in violation of

§ 34-36.1-3.01. In Ms. Rosa’s view, the certificate provision is mandatory, and the

appropriate consequence for non-compliance should be that the individual unit

owners are treated as jointly and severally liable in tort. She reasons that, until the

Association filed the Certificate, it was not an “unincorporated association” under

the RICA and therefore could not avail itself of the liability protections provided

for in § 34-36.1-3.11.5 Rather, she considers the Association to be the type of


5
      Ms. Rosa contends that the Association was not an “unincorporated
association” under the RICA due to the failure to properly organize under G.L.
1956 § 34-36.1-3.01, which contention calls into question the validity of any action
taken by the Association since the signing of the Declaration in 1988. Ms. Rosa’s
contention is unavailing. If the unit owners failed to organize “as a profit or
nonprofit corporation or as an unincorporated association” as required by
§ 34-36.1-3.01, any action the improperly formed association took would be
suspect—including entering into contracts, the sale or purchase of property, and
engaging in investments and other financial transactions. It is well established that

                                         -7-
unincorporated association subject to the generally applicable liability law for such

associations under G.L. 1956 §§ 9-2-10, 9-2-12, and 9-2-14.6

      Section 34-36.1-3.01 details the procedures for forming a unit owners’

association and provides in relevant part as follows:

             “A unit owners’ association must be organized no later
             than the date the first unit in the condominium is
             conveyed to a purchaser. * * * The association shall be
             organized as a profit or nonprofit corporation or as an
             unincorporated association.      In the case of an
             unincorporated association, a certificate evidencing the
             names of the executive board members and mailing
             address for the association shall be recorded with the
             municipal land records department for the city or town in
             which the condominium is located, which shall be
             updated as often as necessary to reflect any changes in
             the composition of the executive board.” Section
             34-36.1-3.01 (emphasis added).

      Ms. Rosa asserts that the plain meaning of the words “must” and “shall” in

§ 34-36.1-3.01 evince the General Assembly’s intent that compliance is

mandatory. We do not question that the General Assembly intended that there be

compliance with the statute, including the requirement about the filing of the

Certificate. See § 34-36.1-3.01. To view it otherwise would render the provision

“statutes should not be construed to achieve meaningless or absurd results;”
accordingly, we decline to adopt Ms. Rosa’s proposed interpretation of the statutes
at issue. Ryan v. City of Providence, 11 A.3d 68, 71 (R.I. 2011) (quoting
Berthiaume v. School Committee of City of Woonsocket, 121 R.I. 243, 247, 397
A.2d 889, 892 (1979)).
6
     Section 34-36.1-1.08 allows general principles of law to supplement the
RICA.

                                        -8-
superfluous. However, we are still left to determine whether the statute is in fact

mandatory or merely directory and what consequences for non-compliance follow.

      While a violation “of a mandatory statute either invalidates the transaction or

subjects the noncomplier to the consequences stated in the statute,” failure to

comply with a directory statute does not have such consequences “since there is a

permissive element.” 1A Norman Singer & Shambie Singer, Sutherland Statutes

and Statutory Construction § 25:3 (7th ed. 2007).

      This Court has stated that, “‘where the language [of a statute] is directed at

public officers or where the [L]egislature does not provide a sanction for the failure

to meet that requirement,’ the statute may be deemed directory ‘so long as

substantial rights of the parties are not prejudiced.’” Begg v. Alexander-Scott, 242

A.3d 23, 29 (R.I. 2020) (quoting Whittemore v. Thompson, 139 A.3d 530, 548 (R.I.

2016)). As such, “where the act is performed but not in the time or in the precise

manner directed by the statute, the provision will not be considered mandatory if

the purpose of the statute has been substantially complied with and no substantial

rights have been jeopardized.” Id. (internal quotation marks omitted).7

      While § 34-36.1-3.01 is not directed at a public officer, the General

Assembly did choose not to include any sanctions for non-compliance, and it is our


7
      In assessing whether or not a “time provision[]” in a statute was directory,
we have also focused our attention on whether or not the time provision was the
“essence of the statute * * *.” West v. McDonald, 18 A.3d 526, 534 (R.I. 2011).

                                        -9-
view that the principle relative to sanction-free statutes should apply in a situation

such as the one presented by this case. See Begg, 242 A.3d at 29.

      Moreover, we note that, although the Association failed to comply with the

procedural requirements of § 34-36.1-3.01 prior to Ms. Rosa’s injury, it did

substantially comply with the statute shortly after Ms. Rosa’s injury. As such, it

cannot be said that Ms. Rosa’s substantial rights were prejudiced given the fact that

the Certificate was filed not long after her injury and years before the

commencement of this case. See Begg, 242 A.3d at 29. Ms. Rosa still remains

free to move to amend her complaint so as to add a new party defendant—subject,

of course, to all available defenses.

      What is more, it is equally clear that the purpose of the statute has been

substantially complied with in this case. See id. As the committee comments to

§ 34-36.1-3.01 indicate, the statute was intended to provide a legal structure for

unit owners and involve them in the condominium’s governance; the comment

does not indicate that it was intended to provide notice to the public of the

membership of the executive board. The essence of the statute was therefore

complied with when the Declaration was executed forming the Association, and

there is no evidence in the record that the Association was not fulfilling its

governance obligations from the time of its inception; it simply failed to file the

Certificate until after the slip and fall incident. It is clear to this Court that the



                                        - 10 -
procedural provision in § 34-36.1-3.01 requiring the filing of the Certificate is not

closely linked to the primary purpose of the statute.

      Accordingly, in view of the fact that the General Assembly did not provide

any sanctions in § 34-36.1-3.01 for failure to timely file the Certificate, the fact

that Ms. Rosa’s substantial rights were not prejudiced by the belated filing of the

Certificate, and the fact that the filing of the Certificate was not closely linked to

the broader purpose which the statute was enacted to effectuate, it is completely

clear to us that the General Assembly intended the certificate requirement to be

directory rather than mandatory.

      In view of these considerations, we have reached the ineluctable conclusion

that the Superior Court did not err when it concluded that the certificate

requirement in § 34-36.1-3.01 is directory and when it granted summary judgment

to Belltower Acquisitions.

                                         IV

                                    Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court. The record may be returned to that tribunal.




                                        - 11 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Maria Rosa v. PJC of Rhode Island, Inc. formerly Rite
Title of Case                        Aid of Rhode Island, Inc. a/k/a Rite Aid Pharmacy
                                     a/k/a Rite Aid Corporation, et al.
                                     No. 2020-246-Appeal.
Case Number
                                     (PC 18-1230)

Date Opinion Filed                   March 8, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa E. Darigan

                                     For Plaintiff:

                                     Alfred R. Rego, Jr., Esq.
                                     For Defendant:
Attorney(s) on Appeal
                                     Stanley F. Pupecki, Esq.
                                     Gregory A. Carrara, Esq.
                                     Mark P. Dolan, Esq.




SU-CMS-02A (revised June 2020)